


Exhibit 10.3


FIFTH AMENDMENT TO THE THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT


This FIFTH AMENDMENT TO THE THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of October 24, 2011, by and among the
following parties:
(i)
P&L RECEIVABLES COMPANY, LLC, a Delaware limited liability company, as Seller;

(ii)
Peabody energy corporation, A Delaware corporation, as Servicer;

(iii)
the various Persons identified on the signature pages hereto as Sub-Servicers;

(iv)
MARKET STREET FUNDING LLC (“Market Street”)    , as a Conduit Purchaser and as a
Related Committed Purchaser;

(v)
PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for Market Street's Purchaser
Group, as LC Bank, as an LC Participant and as Administrator;

(vi)
ATLANTIC ASSET SECURITIZATION LLC (“Atlantic”), as a Conduit Purchaser; and

(vii)
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH, as a Related
Committed Purchaser, as Purchaser Agent for Atlantic's Purchase Group and as an
LC Participant.

BACKGROUND
1.    The parties hereto are parties to that certain Third Amended and Restated
Receivables Purchase Agreement, dated as of January 25, 2010 (as amended,
amended and restated, supplemented or otherwise modified through the date
hereof, the “Receivables Purchase Agreement”).
2.    The parties hereto desire to amend and supplement the Receivables Purchase
Agreement and to provide for the repayment of Atlantic's outstanding Capital, in
each case, on the terms and subject to the conditions set forth herein.
3.    Concurrently herewith, the Fee Letters for each of Market Street's and
Atlantic's Purchaser Groups are being amended and restated (such amended and
restated Fee Letters, the “A&R Fee Letters”).
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:



1

--------------------------------------------------------------------------------




SECTION 1.    Defined Terms. Capitalized terms used but not otherwise defined
herein (including, without limitation, capitalized terms used in the above
preamble and background section) have the respective meanings set forth in the
Receivables Purchase Agreement defined below. As used herein, the following
terms have the respective meanings set forth below:
“Adjusted Pro Rata Share” means, with respect to any LC Participant at any time,
a fraction, expressed as a percentage, (a) the numerator of which is LC Funding
Exposure of such LC Participant, and (b) the denominator of which is the LC
Participation Amount.
“Exposure” means, with respect to any Purchaser Group at any time, an amount
determined pursuant to the following formula:
EXP = PRS x (AC + LCPA)
where:
AC    =    the Aggregate Capital;
EXP    =    the Exposure of such Purchaser Group;
LCPA    =    the LC Participation Amount; and
PRS     =    such LC Participant's Pro Rata Share.
“LC Funding Exposure” means, with respect to any LC Participant at any time, the
lesser of (a) the LC Participation Amount and (b) an amount determined pursuant
to the following formula, but not less than zero ($0):
LCFE    =    (PRS x LCPA) - {C - (AC x PRS)}
where:
AC    =    the Aggregate Capital;
C
=    the aggregate Capital held by all Purchasers in such LC Participant's
Purchaser Group;

LCFE
=    the LC Funding Exposure of such LC Participant's

Purchaser Group;
LCPA    =    the LC Participation Amount; and
PRS     =    such LC Participant's Pro Rata Share.
“LC Reimbursement Investment” means (a) any Investment deemed requested by the
Seller pursuant to Section 1.1(b) or 1.16(b) of the Receivables Purchase
Agreement and (b) any amount required to be funded by an LC Participant to the
LC Bank pursuant to Sections 1.4(f), 1.16(c) or 1.17(b) of the Receivables
Purchase Agreement (including, without limitation, in respect of any
participation advance under the Receivables Purchase Agreement).

2

--------------------------------------------------------------------------------




“Market Street Funded Percentage” means a fraction, expressed as a percentage,
(a) the numerator of which is the aggregate Capital held by Market Street's
Purchaser Group, and (b) the denominator of which is the aggregate outstanding
Capital held by all Purchaser Groups.
“Ordinary Investment” means any Investment requested by the Seller in accordance
with Section 1.2(a) of the Receivables Purchase Agreement. For the avoidance of
doubt, no LC Reimbursement Investment shall constitute an “Ordinary Investment”.
SECTION 2.    Certain Amendments to the Receivables Purchase Agreement.
Notwithstanding the requirement set forth in the Receivables Purchase Agreement
that all Investments shall be made and funded by the Purchasers of the various
Purchaser Groups ratably based on the aggregate Commitments of the Related
Committed Purchasers in their respective Purchaser Groups or based upon the
respective Pro Rata Shares of the LC Participants, the parties hereto agree that
unless and until otherwise agreed to in writing by the parties hereto:
(a)    Each Ordinary Investment to be made under the Receivables Purchase
Agreement on or after the date hereof shall be made and funded entirely by the
Purchasers in Market Street's Purchaser Group, rather than by the Purchasers in
Atlantic's Purchaser Group, until the Group Capital of Market Street's Purchaser
Group equals the Group Commitment of Market Street's Purchaser Group.
(b)    Any Ordinary Investment or portion thereof to be made under the
Receivables Purchase Agreement at any time when the Group Capital of Market
Street's Purchaser Group equals the Group Commitment of Market Street's
Purchaser Group shall be made and funded by the Purchasers in Atlantic's
Purchaser Group.
(c)    In the event that any LC Reimbursement Investment is required to be made
by the Purchasers under the Receivables Purchase Agreement, such LC
Reimbursement Investment shall be funded as follows:
(i)    if the Market Street Funded Percentage at such time exceeds the
Percentage of Market Street's Purchaser Group, such LC Reimbursement Investment
shall be funded entirely by the Purchasers in Atlantic's Purchaser Group, rather
than by the Purchasers in Market Street's Purchaser Group, until the Market
Street Funded Percentage equals the Percentage of Market Street's Purchaser
Group; and
(ii)    if the Market Street Funded Percentage at such time equals the
Percentage of Market Street's Purchaser Group, such LC Reimbursement Investment
or portion thereof shall be funded by Market Street's and Atlantic's respective
Purchaser Groups ratably in accordance with the terms of the Receivables
Purchase Agreement (as in effect prior to giving effect to this Amendment) based
on the aggregate Commitments of the Related Committed Purchasers in their
respective Purchaser Groups or based upon the respective Pro Rata Shares of the
LC Participants, as the case may be.
(d)    The reference to the term “Pro Rata Share” in sub-clause (i)(B) of the
proviso to Section 1.1(a) of the Receivables Purchase Agreement shall be deemed
to be a reference to the term “Adjusted Pro Rata Share” as defined in this
Amendment. In addition and notwithstanding Section 1.16(a) of the Receivables
Purchase Agreement, at any time of determination, each LC Participant's
participation in each Letter of Credit and each drawing thereunder shall be an
amount equal to such LC Participant's Adjusted Pro Rata Share at such time of
the face amount of such Letter of Credit and the amount of such drawing,
respectively.

3

--------------------------------------------------------------------------------




(e)    For the avoidance of doubt, the references to “Pro Rata Share” in Section
4.7(h) of the Receivables Purchase Agreement and in the definitions of “Majority
LC Participants” and “Required LC Participants” set forth in Exhibit I to the
Receivables Purchase Agreement shall remain references to “Pro Rata Share” and
are not amended or otherwise modified hereby.
(f)    For the avoidance of doubt, (i) the foregoing shall not be construed to
require any Purchaser to make or fund any Investment unless all the conditions
precedent therefor set forth in the Receivables Purchase Agreement have been
satisfied, (ii) no Purchaser's Commitment is being increased or reduced hereby,
(iii) no Purchaser Group's Group Commitment is being increased or reduced hereby
and (iv) no Purchaser shall be required to make or fund any Investment or
portion thereof that would cause (x) such Purchaser's aggregate outstanding
Capital to exceed its Commitment or (y) the Exposure of such Purchaser's
Purchaser Group to exceed the Group Commitment of such Purchaser Group.
SECTION 3.    Non-Ratable Repayment of Atlantic's Capital; Investment by Market
Street.
(a)    As of the date hereof and prior to giving effect to this Amendment,
Atlantic's aggregate outstanding Capital is $9,090,909 (the “Atlantic Capital”),
and all the Capital being funded by the Purchasers in Atlantic's Purchaser Group
is being funded by Atlantic.
(b)    The Seller shall repay the Atlantic Capital in full on the date hereof,
and the parties hereto agree that this Amendment shall constitute an Investment
Notice pursuant to Section 1.2(a) of the Receivables Purchase Agreement
notwithstanding that such Investment Notice is not being delivered in the form
of Annex B to the Receivables Purchase Agreement. The Seller hereby requests
that the Purchasers in Market Street's Purchaser Group make an Investment on the
date hereof in an amount of Capital equal to the Atlantic Capital (such
Investment, the “Market Street Investment”). For administrative convenience, the
Seller hereby requests that the Purchasers in Market Street's Purchaser Group
fund the Capital of the Market Street investment by wire transfer to Atlantic's
account specified below, and the amount so transferred at the Seller's direction
shall be applied as a repayment by the Seller of the Atlantic Capital.
Atlantic's account for such purpose is the following:
Bank:        Credit Agricole CIB New York Branch
ABA:        026008073
Account #:    01-25680-0001-00-001
Attention:    Kristen Kuo
Reference:     P&L Receivables Company, LLC


(c)    All unpaid Discount and Fees that accrued prior to the date hereof on or
with respect to the Atlantic Capital shall be paid on the Monthly Settlement
Date first occurring after the date hereof in accordance with the terms of the
Receivables Purchase Agreement and the other Transaction Documents.
(d)    After giving effect to the foregoing repayment of the Atlantic Capital
and funding of the Market Street Investment:

4

--------------------------------------------------------------------------------




(i)    the Aggregate Capital shall be $25,000,000;
(ii)    the aggregate outstanding Capital funded by Market Street shall be
$25,000,000;
(iii)    the aggregate outstanding Capital funded by the Purchasers in
Atlantic's Purchaser Group shall be zero ($0);
(iv)    the LC Participation Amount shall be $61,557,343;
(v)    the LC Funding Exposure of the LC Participant in Market Street's
Purchaser Group shall be $30,081,946;
(vi)    the LC Funding Exposure of the LC Participant in Atlantic's purchaser
Group shall be $31,475,397;
(vii)    the Adjusted Pro Rata Share of the LC Participant in Market Street's
Purchaser Group shall be 48.87%;
(viii)    the Adjusted Pro Rata Share of the LC Participant in Atlantic's
Purchaser Group shall be 51.13%;
(ix)    the Exposure of Market Street's Purchaser Group shall be $55,081,946;
and
(x)    the Exposure of Atlantic's Purchaser Group shall be $31,475,397.
(e)    Notwithstanding the foregoing, and for the avoidance of doubt, no
Purchaser in Market Street's Purchaser Group shall be required to make or fund
the Market Street Investment unless all the conditions precedent thereto set
forth in the Receivables Purchaser Agreement (including, without limitation,
those set forth in Section 2 of Exhibit II to the Receivables Purchase
Agreement) have been satisfied; provided, however, that he provision of Section
1.2(a) of the Receivables Purchase Agreement requiring that each Investment
Notice be delivered two Business Days prior to such Investment is hereby waived
solely with respect to the Market Street Investment.
Section 4.    Additional Amendment to the Receivables Purchase Agreement.
Section 1.4(h) of the Receivables Purchase Agreement is hereby amended by
replacing the last sentence of such Section in its entirety with the following:
Notwithstanding the foregoing and for the avoidance of doubt, each Related
Committed Purchaser's and LC Participant's obligation to fund any such
Investment or drawing pursuant to this Section 1.4(h) shall be subject in all
respects to the limitations set forth in the proviso to Section 1.1(a).
SECTION 5.    Representations and Warranties. Each of the Seller, the Servicer
and the Sub-Servicers hereby represents and warrants to the Administrator and
the Purchaser as follows:
(a)    Representations and Warranties. The representations and warranties made
by it in the Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).

5

--------------------------------------------------------------------------------




(b)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Receivables Purchase Agreement, as amended herby, are within each of its
corporate powers and have been duly authorized by all necessary corporate action
on its part. This Amendment and the Receivables Purchase Agreement, as amended
hereby, are such Person's valid and legally binding obligations, enforceable in
accordance with its terms.
(c)    No Default. Immediately after giving effect to this Amendment, no
Termination Event or Unmatured Termination Event shall exist.
SECTION 6.    Effect of Amendment. All provisions of the Receivables Purchase
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment become effective, all references in
the Receivables Purchase Agreement (or in any other Transaction Document) to
“this Agreement”, “hereof”, “herein” or words of similar effect referring to the
Receivables Purchase Agreement shall be deemed to be references to the
Receivables Purchase Agreement as amended by this amendment. This Amendment
shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the receivables Purchase Agreement other than as set
forth herein.
SECTION 7.    Conditions Precedent and Subsequent to Effectiveness. This
Amendment shall be effective as of the date hereof upon:
(a)    receipt by the Administrator of counterparts of this Amendment duly
executed by each of the parties hereto; and
(b)    receipt by each Purchaser Agent of counterparts of the A&R Fee Letter for
its Purchaser Group duly executed by each of the parties thereto.
SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Illinois.
SECTION 10. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.
[Signature pages follow.]



6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.


P&L RECEIVABLES COMPANY, LLC,
As Seller


/s/ Douglas D. Loucks    
By:                        
Name: Douglas D. Loucks
Title: Assistant Treasurer




PEABODY ENERGY CORPORATION,
As initial Servicer


/s/ Douglas D. Loucks    
By:                    
Name: Douglas D. Loucks
Title: Assistant Treasurer



S -1

--------------------------------------------------------------------------------




PEABODY ARCLAR MINING, LLC,
As Sub-Servicer


/s/ Douglas D. Loucks    
By:                    
Name: Douglas D. Loucks
Title: Assistant Treasurer


PEABODY MIDWEST MINING, LLC,
As Sub-Servicer


/s/ Douglas D. Loucks    
By:                    
Name: Douglas D. Loucks
Title: Assistant Treasurer




TWENTYMILE COAL, LLC,
As Sub-Servicer


/s/ Douglas D. Loucks    
By:                    
Name: Douglas D. Loucks
Title: Assistant Treasurer




PEABODY CABALLO MINING, LLC,
As Sub-Servicer


/s/ Douglas D. Loucks    
By:                    
Name: Douglas D. Loucks
Title: Assistant Treasurer




COALSALES II, LLC,
As Sub-Servicer


/s/ Douglas D. Loucks    
By:                    
Name: Douglas D. Loucks
Title: Assistant Treasurer



S -2

--------------------------------------------------------------------------------




PEABODY WESTERN COAL COMPANY,
As Sub-Servicer


/s/ Douglas D. Loucks    
By:                    
Name: Douglas D. Loucks
Title: Assistant Treasurer




PEABODY POWDER RIVER MINING, LLC,
As Sub-Servicer


/s/ Douglas D. Loucks    
By:                    
Name: Douglas D. Loucks
Title: Assistant Treasurer




PEABODY HOLDING COMPANY, LLC,
As Sub-Servicer


/s/ Douglas D. Loucks    
By:                    
Name: Douglas D. Loucks
Title: Assistant Treasurer




PEABODY COALTRADE, LLC,
As Sub-Servicer


/s/ Douglas D. Loucks    
By:                    
Name: Douglas D. Loucks
Title: Assistant Treasurer




PEABODY COALSALES, LLC,
As Sub-Servicer


/s/ Douglas D. Loucks    
By:                    
Name: Douglas D. Loucks
Title: Assistant Treasurer



S -3

--------------------------------------------------------------------------------




MARKET STREET FUNDING, LLC, as a Conduit Purchaser and as a Related Committed
Purchaser


/s/ Doris J. Hearn    
By:                                         
Name: Doris J. Hearn
Title: Vice President





S -4

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for Market Street's Purchaser
Group


/s/ Robyn A. Reeher    
By:                                         
Name: Robyn A. Reeher
Title: Vice President




PNC BANK, NATIONAL ASSOCIATION, as the LC Bank and as an LC Participant


/s/ Richard C. Munsick    
By:                                         
Name: Richard C. Munsick
Title: Senior Vice President




PNC BANK, NATIONAL ASSOCIATION, as Administrator


/s/ Robyn A. Reeher    
By:                                         
Name: Robyn A. Reeher
Title: Vice President











S -5

--------------------------------------------------------------------------------




ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Purchaser


By: Credit Agricole Corporate and Investment Bank, as attorney-in-fact


/s/ Sam Pilcer    
By:                                         
Name: Sam Pilcer
Title: Managing Director




/s/ Kostantina Kourmpetis    
By:                                         
Name: Kostantina Kourmpetis
Title: Managing Director




                            

S -6

--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Purchaser Agent for Atlantic's
Purchaser Group


/s/ Sam Pilcer    
By:                                         
Name: Sam Pilcer
Title: Managing Director




/s/ Kostantina Kourmpetis    
By:                                         
Name: Kostantina Kourmpetis
Title: Managing Director




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Related Committed Purchaser
/s/ Sam Pilcer    
By:                                         
Name: Sam Pilcer
Title: Managing Director




/s/ Kostantina Kourmpetis    
By:                                         
Name: Kostantina Kourmpetis
Title: Managing Director




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as an LC Participant
/s/ Sam Pilcer    
By:                                         
Name: Sam Pilcer
Title: Managing Director




/s/ Kostantina Kourmpetis    
By:                                         
Name: Kostantina Kourmpetis
Title: Managing Director





S -7